Citation Nr: 0800717	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from February 1966 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for PTSD in July 1982 and, although notified of 
that decision and apprised of his procedural and appellate 
rights, he did not appeal.

2.  He also did not appeal a more recent July 1998 RO 
decision that denied his petition to reopen this claim.

3.  However, additional evidence received since that July 
1998 denial is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate the claim.  

4.  The veteran's PTSD was caused by stressful incidents that 
occurred during his active military service, including while 
engaged in combat against enemy forces.




CONCLUSIONS OF LAW

1.  The July 1998 RO decision denying the petition to reopen 
the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been received since 
that July 1998 rating decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in May 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Note also that the RO issued that May 2005 letter before 
initially adjudicating the veteran's claim in August 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  As well, that May 2005 VCAA 
letter specifically asked the veteran to provide any evidence 
in his possession pertaining to the claim.  Id. at 120-21.  



It equally deserves mentioning that that May 2005 VCAA notice 
letter informed the veteran of what constituted new and 
material evidence to reopen his previously denied, unappealed 
claim.  He was informed that new evidence must be evidence 
that was submitted to VA for the first time, which was not 
cumulative or tended to reinforce a previously established 
point.  He was also informed that material evidence must 
relate directly to substantiation of the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (indicating the notice must 
apprise the veteran of the specific reasons his claim was 
previously denied, i.e., the specific deficiencies in the 
evidence when his claim was earlier considered).

Consider, as well, that a March 2006 letter informed the 
veteran that a downstream disability rating and effective 
date would be assigned if his service-connection claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and the reports of his VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Irrespective of all of this notice and assistance, since the 
Board is granting the veteran's claim any failure to comply 
with the VCAA - in whatever respect, is ultimately 
inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102.  See also Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).



New and Material Evidence to Reopen the Claim

The RO initially denied the veteran's claim for service 
connection for PTSD in July 1982 and, although notified of 
that decision and apprised of his procedural and appellate 
rights, he did not appeal.  More recently, in July 1998, the 
RO denied his petition to reopen this claim.  He also did not 
appeal that more recent decision.  Therefore, that July 1998 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2005); 38 C.F.R. § 20.200, 20.302, 20.1103 
(2007).  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  The veteran filed his 
claim to reopen in April 2005.  Therefore, under the revised 
standards (effective for petitions to reopen filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible").  

Evidence received since the July 1998 RO denial consists of 
VA medical treatment records, the report of a VA examination, 
a PTSD questionnaire wherein the veteran discussed his 
stressors, and the transcript of his August 2007 Travel Board 
hearing.  



All of this evidence is new, in that it has not been 
submitted to VA before.  It is also material because it 
relates to the reason the claim was previously denied.  
38 C.F.R. § 3.156(a).  Specifically, August 2005 and August 
2006 VA treatment records provide diagnoses of PTSD.  The 
veteran's claim was denied in July 1998 because he did not 
then have a diagnosis of this condition.

Accordingly, this evidence is new and material and sufficient 
to reopen the claim.  38 U.S.C.A. § 5108.  

Entitlement to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans) and Cohen v. Brown, 10 Vet. App. 128 (1997).  

As mentioned, the diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  According to 
these criteria, a diagnosis of PTSD requires that a veteran 
be exposed to a traumatic event, and that he experience a 
number of specified current symptoms.  The traumatic event, 
or stressor, involves experienced, witnessed, or being 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  In addition, the 
response must involve intense feelings of fear, helplessness, 
or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, his lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates his testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  

The veteran's service personnel records show he received the 
Combat Infantryman Badge (CIB) for participating in the Tet 
Counteroffensive.  This is prima fascia evidence he engaged 
in combat against enemy forces while in the military.  See 
VAOPGCPREC 12-99 (October 18, 1999).

In his PTSD questionnaire, the veteran listed his stressors 
as exchanging gunfire with the enemy, seeing members of his 
platoon killed, and surviving an ambush, during which he 
exchanged gunfire with the enemy.  

The veteran's claim was previously denied because he did not 
then have a diagnosis of PTSD.  But the record now contains 
evidence he has this required diagnosis from a VA 
psychiatrist.  The record also contains evidence the veteran 
still does not have a diagnosis of PTSD, but instead an 
anxiety disorder.  Since, however, there is evidence for and 
against his claim on this point, of whether he has this 
requisite diagnosis, VA must resolve this reasonable doubt in 
his favor and conclude he has the necessary DSM-IV PTSD 
diagnosis.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).



In April 2006, the veteran had a VA mental status 
examination.  He reported that he survived an ambush and 
exchanged gunfire with the enemy.  The examiner noted the 
veteran had received treatment at a VA Medical Center (VAMC) 
in Dallas, where health care providers had concluded he did 
not have PTSD.  The examiner also noted the veteran was 
treated at a Houston VAMC where a VA physician had diagnosed 
the veteran with "possible" PTSD in March 2005.  Finally, 
the examiner acknowledged that Dr. A., a VA psychiatrist, had 
diagnosed the veteran with PTSD and was treating him with 
Quetiapine and Zoloft.  

The veteran reported substance abuse after service.  He also 
reported receiving a court martial for desertion, which was 
reflected in his service personnel records.  He reported, as 
well, that his most frightening experiences in Vietnam were 
surviving an ambush, witnessing a friend being killed by 
shrapnel, and exchanging gunfire with the enemy.  The veteran 
reported poor sleep without medication and good sleep when 
taking Quetiapine and Zoloft.  He denied suicidal ideation.  
He had no symptoms of panic attacks or anxiety symptoms.  
When discussing his stressors, the veteran did not show signs 
of painful emotion, fear, or horror.  He did, however, claim 
to have intrusive memories of exchanging gunfire with the 
enemy, as well as nightmares.  He did not report symptoms of 
avoidance; he watched movies about Vietnam, and he did not 
avoid discussing his time in combat.  The examiner described 
the veteran as emotionally detached.  He had some 
hypervigilance and reported constantly feeling as if he 
needed to be on guard for possible threats in his every day 
life.  

Upon examination, the veteran was cooperative with the 
examiner.  His motor activity was normal, his speech was 
unremarkable, and his mood was euthymic.  He was not anxious 
and his range of affect was broad and appropriate.  The 
content of his thoughts showed a preoccupation with his 
Vietnam combat experiences.  The examiner diagnosed the 
veteran with an anxiety disorder and concluded he did not 
meet the requirements for a diagnosis of PTSD because, while 
he did have some symptoms of this condition, he did not have 
the avoidance criterion.  Furthermore, he did not appear 
emotionally troubled or pained when discussing combat events.  

Although the April 2006 VA examiner did not diagnose PTSD, 
the veteran's treating VA psychiatrist, Dr. A., did make this 
diagnosis prior to that examination, as even the VA 
compensation examiner acknowledged.  Dr. A. had diagnosed the 
veteran with PTSD in March 2005, due to his stressor of 
exchanging gunfire with the enemy, and prescribed Quetiapine 
and Zoloft to relieve his symptoms and referred him to a VA 
PTSD treatment program in Waco.  

Also in March 2005, the veteran was diagnosed as having 
"possible" PTSD due to combat with the enemy.  He was seen 
at a VAMC because he had nightmares and flashbacks of that 
combat.  He reported poor sleep, anxiety, intrusive thoughts, 
hypervigilance, exaggerated startle response, and poor angler 
control.  

In August 2005, the veteran saw Dr. A., and during that 
appointment stated that he "really did well" after taking 
Quetiapine and Zoloft.  He stated that his depression "faded 
away" and that he slept well when he took his medication.  
He had previously tried Paxil and citalopram, but the results 
were not as good as with Quetiapine and Zoloft.  Dr. A. again 
diagnosed PTSD and stated the veteran should continue taking 
the Quetiapine and Zoloft.  

In February 2006, the veteran was treated by Dr. A., and 
again he stated that the Quetiapine had helped him a great 
deal, and that he experienced no side effects from his 
prescription medications.  

During his August 2007 Travel Board hearing, the veteran 
testified that his prescription Quetiapine and Zoloft greatly 
relieved his PTSD symptoms.  He and his representative argued 
that the reason he was not diagnosed with PTSD at the 
conclusion of his April 2006 VA compensation examination was 
because the medication was working very well to alleviate his 
symptoms of this condition, but that this should not be 
misconstrued as indicating he does not have PTSD.



The Board agrees.  The veteran is competent to make 
observations of how well his medications are working.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  This is 
especially true since his treatment records otherwise confirm 
this, particularly those from Dr. A., who not only prescribed 
these medications but made the necessary diagnosis of PTSD.

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).



As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.

Although the VA compensation examiner and Dr. A differ on 
whether the veteran has PTSD (versus, say, an anxiety 
disorder), much less the result of his military service, the 
evidence in favor of granting service connection is as 
probative as the evidence against the claim.  So all things 
considered, especially keeping in mind the veteran received 
the CIB - itself confirmation he served in combat, it is 
just as likely as not he has PTSD as a consequence.  So his 
claim must be granted.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for PTSD is reopened.  

Service connection for PTSD is also granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


